Case 1:17-cv-01736-RGA Document 416 Filed 09/18/20 Page 1 of 7 PageID #: 21099




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 SPRINT COMMUNICATIONS COMPANY
                                                   Civil Action No. 17-cv-1736-RGA
 L.P.,

                     Plaintiff,

 v.

 MEDIACOM COMMUNICATIONS CORP.,

                     Defendant.

 MEDIACOM COMMUNICATIONS CORP.,

                     Third-Party Plaintiff,

                     v.

 METASWITCH NETWORKS LTD. and
 METASWITCH NETWORKS CORP.,

                     Third-Party Defendants.




                                  MEMORANDUM OPINION

Andrew C. Mayo, Steven J. Balick, ASHBY & GEDDES, Wilmington, DE; Robinson Vu,
Natalie Alfaro Gonzales, Lindsay Volpenhein Cutie, Amy Bergeron, BAKER BOTTS L.L.P.,
Houston, TX; Timothy S. Durst, BAKER BOTTS L.L.P., Dallas, TX, Attorneys for Defendant.

Richard L. Renck, Oderah C. Nwaeze, DUANE MORRIS LLP, Wilmington, DE; Matthew C.
Gaudet, DUANE MORRIS LLP, Atlanta, GA; John M. Baird, DUANE MORRIS LLP,
Washington, DC, Attorneys for Third-Party Defendants.




September 18, 2020



                                               1
Case 1:17-cv-01736-RGA Document 416 Filed 09/18/20 Page 2 of 7 PageID #: 21100




/s/ Richard G. Andrews
ANDREWS, UNITED STATES DISTRICT JUDGE:

        Before me is the Report & Recommendation (“Report”) of a United States Magistrate

Judge. (D.I. 284). It addresses the motion to dismiss Mediacom’s third-party complaint pursuant

to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure. The motion to dismiss

was filed by third-party defendants Metaswitch Networks Ltd. (“Metaswitch UK”) and

Metaswitch Networks Corp. (“Metaswitch US”) (collectively, “Third-Party Defendants”). (D.I.

159). Metaswitch UK filed partial objections to the Report. (D.I. 289). Mediacom responded to

the objections. (D.I. 297). The Report is comprehensive, and I will adopt the factual findings and

legal conclusions in the Report. I do not separately recite any of them except as I think necessary

to explain my decision.

   I.      LEGAL STANDARD

        Magistrate Judges have the authority to make recommendations as to the appropriate

resolution of a motion to dismiss pursuant to 28 U.S.C. § 636(b)(1)(B). In the event of an

objection, this Court reviews the objected-to determinations de novo.

   A. Fed. R. Civ. P. 12(b)(2)

        When reviewing a motion to dismiss pursuant to Rule 12(b)(2), “the plaintiff bears the

burden of establishing personal jurisdiction by a preponderance of the evidence and must do so

by establishing with reasonable particularity sufficient contacts between the defendant and the

forum state.” Turner v. Prince George’s County Public Schools, 694 F. App’x 64, 66 (3d Cir.

2017). “[W]hen the court does not hold an evidentiary hearing on the motion to dismiss, the

plaintiff need only establish a prima facie case of personal jurisdiction and the plaintiff is entitled

to have its allegations taken as true and all factual disputes drawn in its favor.” Miller Yacht

Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004).

                                                  2
Case 1:17-cv-01736-RGA Document 416 Filed 09/18/20 Page 3 of 7 PageID #: 21101




         To establish personal jurisdiction, a plaintiff must demonstrate facts sufficient to satisfy

both statutory and constitutional requirements. For the statutory analysis, the court analyzes the

Delaware long-arm statute. See IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259 (3d Cir.

1998). For the constitutional analysis, the court determines whether exercising jurisdiction over

the moving defendant in Delaware comports with the due process clause of the United States

Constitution. See id. A Delaware court may exercise personal jurisdiction over a defendant when

the defendant or its agent contracts to supply services or things in Delaware. 10 Del. C. §

3104(c)(2). This subsection of the Delaware long-arm statute invokes specific jurisdiction.

Phunware, Inc. v. Excelmind Grp. Ltd., 117 F. Supp. 3d 613, 622 (D. Del. 2015). If a defendant

is found to be within the reach of the long-arm statute, the court must analyze whether the

exercise of personal jurisdiction comports with due process by determining whether the plaintiff

has demonstrated that the defendant “purposefully avail[ed] itself of the privilege of conducting

activities within the forum State,” so that it should “reasonably anticipate being haled into court

there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). For the court to

exercise specific personal jurisdiction consistent with due process, a plaintiff’s cause of action

must have arisen from the defendant’s activities in the forum state. See Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985).

   II.      DISCUSSION

         Third-Party Defendants moved to dismiss Mediacom’s Third-Party Complaint against

them, arguing that (1) this Court lacks jurisdiction over Metaswitch UK and (2) Metaswitch US

was not a party to the Hardware Purchase and Software License Agreement or “HPSLA”

between Mediacom and Metaswitch UK and does not owe indemnification obligations to

Mediacom. See D.I. 159-161, 185.



                                                   3
Case 1:17-cv-01736-RGA Document 416 Filed 09/18/20 Page 4 of 7 PageID #: 21102




       The Magistrate Judge recommends that this Court dismiss Mediacom’s claims against

Metaswitch US while finding that this Court has jurisdiction to hear the claims against

Metaswitch UK. No one objects to the first part of the recommendation. I will accept the

Magistrate Judge’s recommendation and dismiss Mediacom’s claims against Metaswitch US.

       A. Specific Jurisdiction Under the Delaware Long-Arm Statute

       Metaswitch UK objects to the recommendation that the District of Delaware has

jurisdiction over it in this action. Metaswitch UK argues that the contract between Mediacom

and Metaswitch UK “does not contemplate that any of the parties to that agreement would satisfy

their obligations in Delaware,” and thus that there is no support for the conclusion that there is

personal jurisdiction over Metaswitch UK. (D.I. 289 at 5).

       Metaswitch UK’s argument is at odds with the language of the HPSLA, whereby

Metaswitch UK agreed to indemnify and defend Mediacom – which is a Delaware corporation –

whereever it is sued. (D.I. 161, Ex. A at § 12.2). 1 Accordingly, the Magistrate Judge correctly

recommended that by agreeing to “defend and indemnify Mediacom against any infringement

actions brought against Mediacom involving the products or services provided by Metaswitch

UK under the HPSLA,” Metaswitch UK contracted to supply services in Delaware and submitted

itself to specific jurisdiction in Delaware under § 3104(c)(2). (D.I. 284 at 9). As the Magistrate

Judge noted, while Metaswitch UK’s contract with Mediacom does not in and of itself subject

Metaswitch UK to personal jurisdiction in this court under the long-arm statute, Metaswitch

UK’s obligation to defend Mediacom in Delaware does support this Court’s exercise of specific

jurisdiction over Metaswitch UK. The forum selection clause in Section 12 of the HPSLA does




1
 The provision is a broad indemnification promise with limited exceptions. None of the limited
exceptions are related to venue.
                                                  4
Case 1:17-cv-01736-RGA Document 416 Filed 09/18/20 Page 5 of 7 PageID #: 21103




not limit the forum in which Metaswitch UK will defend and indemnify Mediacom to New

York. 2 Rather, Metaswitch UK agreed to indemnify and defend Mediacom regardless of where it

is sued. Therefore, I agree with the Magistrate Judge that while the HPSLA does not specify that

“Metaswitch UK will indemnify Mediacom in Delaware, litigation against Mediacom in

Delaware was reasonably foreseeable due to Mediacom’s incorporation in Delaware.” (Id. at 10).

       In its objections, Metaswitch UK asserts a new argument 3 that the duty to defend is “at

most, the duty to fund a defense.” (D.I. 289 at 3; see D.I. 297 at 7). I do not think this distinction

makes a difference. In Allen Organ Co. v. Elka S.p.A., 615 F. Supp. 328, 330 (E.D. Pa. 1985),

relied upon by the Magistrate Judge, the Court recognized that an indemnitor who agreed to an

obligation to defend and indemnify an indemnitee in an infringement action “must certainly

expect to be sued” wherever the indemnitee is subject to personal jurisdiction. Id. at 329.

       Metaswitch UK cites to Seiden v. Schwartz, Levitsky, & Feldman LLP, 2018 WL

5818540 (D. Del. Nov. 7, 2018), to support its objections. That case is distinguishable. There the

plaintiff argued that a non-resident party’s contacts with a Delaware company to provide audit

services was sufficient to subject the non-resident party to personal jurisdiction in Delaware.

2018 WL 5818540, at *5. The Court rejected the plaintiff’s argument and declined to find that

personal jurisdiction existed over a non-resident based solely on “its contracting with an entity

that is incorporated in this state.” Id. Here, Mediacom is incorporated in Delaware and




2
  As the Magistrate Judge implied (D.I. 284 at 10 n.4), this Court can apply New York law in
accordance with § 26.1 of the HPSLA.
3
  I did review Metaswitch UK’s two earlier briefs (D.I. 160 & 185) specifically looking to see
whether this argument was raised before, and it was not. It is improper to object to the Report
based on arguments raised for the first time. See Bukovinsky v. Pennsylvania, 455 F. App’x 163,
165-66 (3d Cir. 2011)(citing a Tenth Circuit case stating such objections are waived); D. Del.
Standing Order for Objections Filed Under Fed. R. Civ. P. 72 at ¶ 5 (Oct. 8, 2013). Nonetheless,
I address this argument.
                                                  5
Case 1:17-cv-01736-RGA Document 416 Filed 09/18/20 Page 6 of 7 PageID #: 21104




Metaswitch UK agreed to indemnify Mediacom, and, thus, on the surface, this case is like

Seiden. The difference between the two is that here there is an ongoing contractual obligation

on the part of the non-resident party to perform certain types of obligations, and the place for

performance has turned out to be Delaware. In Seiden, there was no obligation to perform any act

in Delaware.

       In sum, the Magistrate Judge correctly concluded that this Court has specific jurisdiction

over Metaswitch UK under section (c)(2) of Delaware’s long-arm statute, based on Metaswitch

UK’s agreement and obligation to defend and indemnify Mediacom in Delaware.

       B. Due Process

       The exercise of specific jurisdiction over Metaswitch UK comports with due process. The

Magistrate Judge found, “By contracting with Mediacom, a Delaware corporation, to indemnify

the company for infringement claims involving its products, Metaswitch UK ‘purposefully

avail[ed] itself of the privilege of conducting activities within [Delaware],’” and “could

reasonably foresee being haled into court in Delaware.” (D.I. 284 at 12). Metaswitch UK

contends that in making this recommendation, the Report “[d]eviat[es] from the relevant case

law.” (D.I. 289 at 8). But Metaswitch UK offers little in support of this contention.

       The Report addresses the foreseeability of Metaswitch UK being haled into court in

Delaware, relying on Allen Organ and Enzo Life Scis., Inc. v. Hologic Inc., 2018 WL 4660355

(D. Del. Sept. 26, 2018). (D.I. 284 at 10, 12). The Magistrate Judge correctly recognized that

Enzo is instructive here because, along with Allen Organ, it recognizes that an obligation to

defend is relevant to the determination of whether a defendant has “purposefully availed” itself

of the privilege of conducting activities within Delaware. See Enzo, 2018 WL 4660355 at *5 &

n.8. Metaswitch UK does not offer any legal authority supporting its argument that an obligation



                                                 6
Case 1:17-cv-01736-RGA Document 416 Filed 09/18/20 Page 7 of 7 PageID #: 21105




to defend Mediacom in Delaware is insufficient to subject Metaswitch UK to jurisdiction in

Delaware.

          For the foregoing reasons, the exercise of specific jurisdiction over Metaswitch UK

comports with due process.

          I overrule Metaswitch UK’s objections to the Report.

   III.      CONCLUSION

          For the reasons discussed above, I will adopt the Magistrate Judge’s Report, deny the

Third-Party Defendants’ Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction, and

grant the Third-Party Defendants’ Rule 12(b)(6) motion to dismiss for failure to state a claim. An

accompanying order will be entered.




                                                  7
